Citation Nr: 1004323	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  03-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Attorney John B. Wells



WITNESSES AT HEARING ON APPEAL

Appellant and Kenneth P. Lord, Investigator


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 until May 
1969.  The Veteran died in March 2002.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the appellant's claims 
of entitlement to service connection for cause of the 
Veteran's death, entitlement to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
Stated Code, and entitlement to Dependency and Indemnity 
Compensation (DIC).  

In a December 2004 decision, the Board denied the claims for 
service connection for the cause of the Veteran's death and 
entitlement to DEA and DIC benefits.  
The appellant appealed the Board's December 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a December 2006 order granted the parties' 
joint motion for remand, vacating the Board's December 2004 
decision and remanding the case for compliance with the 
terms of the joint motion.  The joint motion for remand 
instructed the Board to obtain a new medical opinion, 
supported by an adequate rationale and a review of the 
Veteran's claims file.  Following the new VA medical 
opinion, the appellant's claim for service connection for 
cause of the Veteran's death was to be readjudicated.  The 
joint motion also specifically indicated that if, following 
the new VA medical opinion, the Board determined that the 
Veteran died of a primary lung cancer, the Board should 
readjudicate the issue of whether he served in Vietnam.  

In August 2007, the Board remanded this claim for further 
development, including a new VA medical opinion.  A new VA 
medical opinion was provided in October 2007.   The Board 
remanded the claim again in June 2008 for a new Board 
hearing, following the appellant's request for one after VA 
informed her that the Veterans Law Judge that had previously 
heard her claim, in a June 2004 hearing, was no longer 
employed by the Board.

The appellant testified at a Board hearing held at the local 
VA office in July 2009, before the undersigned Veterans Law 
Judge.  During the July 2009 hearing, the appellant's 
counsel indicated that only one issue is currently on 
appeal, the issue of service connection for cause of death.  
However, as indicated by the November 2006 joint motion for 
remand, the issues of entitlement to DEA and DIC benefits 
were also remanded for adjudication as they are inextricably 
intertwined with the cause of death claim.  Although the 
appellant did not discuss these claims during her hearing, 
she was not prejudiced by that failure, as those claims are 
completely dependent on the question of whether the 
Veteran's cause of death should be service connected, which 
was discussed in detail during the hearing.


FINDINGS OF FACT

1. At the time of his death, the Veteran was not service-
connected for any disability; he was in receipt of non-
service-connected pension benefits.  

2. The death certificate reported the Veteran's death to 
have occurred in March 2002 and noted that the immediate 
cause of death was pneumonia, due to (or as a consequence 
of) probable lung cancer, due to (or as a consequence of) a 
history of squamous cell cancer of the neck.

3. There is no competent medical evidence indicating that a 
disability of service origin, to include pneumonia, probable 
lung cancer, or squamous cell cancer of the neck, 
contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to the Veteran's 
death. 38 U.S.C.A. §§ 1310, 5013(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2009).

2.  The appellant is not entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 
38 C.F.R. §§ 3.159, 3.807, 21.3020, 21.3021 (2009).

3.  The criteria for entitlement to DIC benefits are not 
met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. § 
3.22 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the 
burden of proving that such an error did not cause harm.  
Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and 
harmless error should be made on a case-by-case basis.  Id.  
As such, in conformance with the precedents set forth above, 
on appellate review, the Board must consider, on a case-by-
case basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2002 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
her of what evidence was required to substantiate the claim 
and of her and VA's respective duties for obtaining 
evidence.  The March 2002 letter informed her that to 
establish service-connected death benefits, the evidence 
must establish the cause of death; an injury, disease or 
other event in service; and a relationship between the cause 
of death and the injury, disease, or event in service.  

Additionally, the appellant was notified in the RO's June 
2002 decision, the statement of the case (SOC), and an 
August 2003 supplemental statement of the case (SSOC), that 
the evidence did not show that the criteria for service 
connection for the cause of the Veteran's death, for DIC and 
for DEA, had been met.  The SOC contained the full text of 
38 C.F.R. § 3.159.  Furthermore, specific legal criteria 
applicable for claims were provided in the June 2004 BVA 
hearing and by the December 2004 Board decision.  The 
service connection for cause of death claim was also 
readjudicated in a November 2007 SSOC, curing any timing 
errors in regards to that notice.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  Additionally, the appellant has also demonstrated 
actual knowledge of the requirements for both a cause of 
death claim and Agent Orange exposure, as indicated by the 
numerous statements from the appellant's counsel at hearings 
and written statements, including the Appellant's Brief to 
the United States Court of Appeals for Veterans claims.

Next, VA has a duty to assist the appellant in the 
development of the claims.  This duty includes assisting him 
in the procurement of service treatment records and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA medical records.  VA has also 
provided several hearings, most recently in July 2009 before 
the undersigned Veterans Law Judge.  In addition, her claim 
was afforded VA medical opinions, most recently in October 
2007, which provided specific medical opinions pertinent to 
the issue on appeal. 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

The appellant essentially contends that her husband died of 
lung cancer, which developed due to his claimed Agent Orange 
exposure while serving in the inland waters of Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
Veteran's death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  
The death of a Veteran will be considered to have been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
principal cause of death is one which singularly or jointly 
with some other condition was the immediate cause of death, 
or was etiologically related thereto.  38 C.F.R. § 3.312(b).  
A contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

According to the record, at the time of his death, the 
Veteran was not service-connected for any disabilities.  The 
appellant essentially claims that the Veteran had lung 
cancer due to Agent Orange exposure in service, and that 
this claimed lung cancer led to pneumonia, but was not due 
to the Veteran's history of squamous cell cancer of the 
neck, as indicated in the hearing testimony.

During his lifetime, the Veteran was not in receipt of 
service connection for any disability.  The Veteran's death 
certificate reported his death as occurring in March 2002 
and noted that the immediate cause of death was pneumonia, 
due to (or as a consequence of) probable lung cancer, due to 
(or as a consequence of) a history of squamous cell cancer 
of the neck.  No autopsy was performed.

The Board notes that Agent Orange exposure was previously 
denied, as indicated by the December 2004 Board decision.  
As previously noted, the joint motion for remand directed 
that this issue be addressed if the Board determines that 
the Veteran died of a primary lung cancer.  Thus, the issue 
of whether the Veteran died of primary lung cancer will 
first be adjudicated.

The record indicates that the Veteran was admitted to a VA 
hospital for respiratory distress prior to his death, as 
indicated in a March 8, 2002 VA Inpatient Daily Medical 
Note.  The examiner found him to likely have lung cancer, 
with superimposed obstructive pneumonia.  

A March 7, 2002 VA Inpatient Daily Medical Note Addendum 
noted that after review of a chest CT, the Veteran very 
likely had metastatic lung cancer.  In a March 8, 2002 VA 
Hematology/Oncology note, a VA examiner noted that the 
Veteran had an old jaw/tongue malignancy from 1984 and 
ongoing problems with reconstruction.  The examiner noted 
that the Veteran now had new lesions in his lung and liver, 
a possible second primary questionable in the lung, which 
was very unstable presently and possibly post obstructive 
pneumonia.  

A March 9, 2002 VA discharge summary noted that the 
Veteran's discharge diagnoses were history of head and neck 
cancer, pneumonia, and questionable lung carcinoma.  The 
examiner reported that the Veteran had been admitted to the 
hospital with worsening shortness of breath and developed 
hypotension requiring the use of pressors and later 
intubation.  The examiner then noted that broad spectrum 
antibiotics were started for pneumonia and he was given a 
large infiltrate on chest x-ray, but that no organism could 
be identified prior to the Veteran's death.  The examiner 
reported that the Veteran expired March [redacted], 2002.

The death certificate reported that the immediate cause of 
death was pneumonia, due to (or as a consequence of) 
probable lung cancer, due to (or as a consequence of) a 
history of squamous cell cancer of the neck.

A VA Lymphatic Disorders examination review of the Veteran's 
death was provided in January 2004, which included a review 
of "available records."  The examiner found the Veteran to 
have had a jaw/tongue malignancy treated in 1984 and to have 
presented with new lesions in the lung and liver in 2002.  
The examiner noted no tissue samples were obtained and no 
autopsy performed.  Therefore, the examiner opined that it 
was as least as likely as not that the carcinoma was 
metastatic.  The examiner noted that biopsy of the mandible 
revealed squamous cell carcinoma of the jaw and subsequent 
tissue sample of neck revealed squamous cell carcinoma of 
the neck also likely metastatic.

Another VA medical opinion was provided in October 2007, and 
included a review of the claims file.  The examiner noted 
that the question of whether it was at least as likely as 
not that the lung cancer that caused or contributed to the 
Veteran's death primarily originated in the lung (as opposed 
to being metastatic) to be irrelevant.  The examiner found 
that regardless of the lung cancer location and whether it 
was locally advanced or metastatic disease, lung cancer 
generally is an aggressive malignancy that carries a poor 
prognosis, even in cases with early stages.  However, the 
examiner specifically noted that, after review of the 
records, he could not find a biopsy to prove that the 
Veteran had lung cancer.  The examiner found that he could 
not provide a further comment because a malignant diagnosis 
was not proved by biopsy specimen.  The examiner then 
clarified that the Veteran had been scheduled for a 
bronchoscopy and most likely endobronchial biopsy from lung 
mass seen on CT scan, but that the Veteran never underwent 
that procedure.  The examiner opined that primary malignant 
disease from the lung versus metastatic squamous cell 
carcinoma from head and neck cancer cannot be established 
without a biopsy.  He further noted that permission for an 
autopsy had been declined.

As indicated by the October 2007 VA opinion report, the 
Veteran was never clearly diagnosed with lung cancer.  No 
medical records are of record conclusively finding that the 
Veteran had lung cancer prior to his death.  Prior to his 
death, there were multiple findings of probable lung cancer, 
as was eventually indicated by his March 2002 death 
certificate.  However, as found by the October 2007 VA 
examiner, no biopsy was performed to ever definitively 
diagnose the Veteran with lung cancer.  

The Veteran's representative has argued that the Veteran 
should be found to have had lung cancer under the benefit of 
the doubt rule.  When the weight of the evidence supports a 
claim or an approximate balance between positive and 
negative evidence regarding a material issue, the appellant 
shall prevail or have the benefit of the doubt on that 
issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board finds that the record does not support a finding 
of primary lung cancer.  The record does not indicate that 
the Veteran had a clear diagnosis of lung cancer at the time 
of his death, as indicated by his death certificate.  The 
record does, however, indicate multiple findings of probable 
lung cancer, which has also at times been conjectured to be 
metastatic lung cancer, as in a March 7, 2002 VA medical 
record addendum.  A January 4, 2002 VA chest x-ray similarly 
noted that the Veteran had multiple lung, liver and T12 
lesions suspicious of metastatic disease.  

One March 7, 2002 VA medical record assessed the Veteran 
with old jaw/tongue malignancy treated in 1984, with ongoing 
problems with reconstruction, etcetera, now with new lesions 
in the lung and liver, possible second primary questionable 
in lung.  The examiner noted that the Veteran had one 
smoking related malignancy and that the Veteran may have 
lung primary and maybe lymphoma (unlikely).  

The January 2004 VA examination noted that the Veteran had 
new lesions in the lung in 2002, but that no tissue samples 
were obtained; therefore, it was at least as likely as not 
that the carcinoma was metastatic.  The October 2007 VA 
examiner indicated that lung cancer could only be diagnosed 
via biopsy of the Veteran's lung mass and that no such 
testing was provided.  Thus the medical records of evidence 
more often than not found the Veteran to possibly have 
metastatic lung cancer, if he had lung cancer; however, the 
record finds that there was no way to fully determine 
whether the Veteran had lung cancer since he never received 
a biopsy.  Therefore, the record does not support finding 
that the Veteran had primary lung cancer.

Additionally, under the circumstances of this case, and 
assuming for the sake of argument that the Veteran was 
exposed to herbicides, to qualify for a presumption of 
service connection for the claimed disease due to herbicide 
exposure  under 38 C.F.R. § 3.309(e), the disease must first 
be definitely diagnosed.  See 38 C.F.R. § 3.307(c).  Under 
3.309(e), lung cancer (or other respiratory cancer) shall be 
service-connected if the requirements of 3.307(a)(6) are 
met, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
Under 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service.

The Board notes that even in the event that the Veteran's 
cause of death cannot be presumed to have been due to Agent 
Orange exposure, the appellant may nevertheless establish 
service connection for the cause of the Veteran's death, 
when all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  Stefl.  

The service treatment records do not reflect any complaints 
of, or treatment for, lung cancer or other respiratory 
cancer.  No medical evidence of record attributes any of the 
disorders listed on the March 2002 death certificate to the 
service.  Further, the appellant has not submitted any 
medical evidence which offers an opinion that the Veteran 
had lung cancer or any of the other disorders listed on his 
death certificate that was in any way related to his 
service.  Indeed, the appellant has not argued that any of 
those other disorders were caused by service.  

The Board finds that service connection for the cause of the 
Veteran's death has not been established.  The stated cause 
of the Veteran's death is pneumonia, probable lung 
carcinoma, and history of squamous cell cancer of the neck.  
The Board finds that the medical evidence noting probable 
lung cancer does not meet requirements for a diagnosis of 
primary lung cancer.  The description of "probable lung 
cancer" does not explain whether the lung mass observed was 
actually a malignant tumor.  And even if the Board assumes 
for the sake of argument that the lung mass was malignant, 
there is no evidence illuminating whether such malignancy 
was a primary lung or respiratory cancer versus metastatic 
cancer related to the prior squamous cell cancer of the 
mouth, tongue, and neck.  Additionally, none of the 
disorders at the time of his death were present from during 
the Veteran's service or in the immediate years following 
his service, and no competent medical evidence is of record 
finding that any of those disorders were in any way related 
to the Veteran's service.  Thus, direct service connection 
for the cause of death cannot be awarded. 

The only purported evidence that the Veteran did have a 
clear diagnosis of lung cancer is based on the appellant's 
own relatively recent statements.  In evaluating the 
evidence and rendering a decision on the merits, the Board 
is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

The only other evidence provided as to the appellant's claim 
of primary lung cancer is her belief that the Veteran had it 
due to Agent Orange exposure.  Although she can provide 
testimony as to her own experiences and observations, the 
factual question of if the Veteran had diagnosed lung cancer 
is a medical question, requiring a medical expert.  The 
appellant is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  She 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  "Competent medical 
evidence" is evidence that is provided by a person qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Indeed, the October 2007 VA examiner specifically found that 
there was no way to diagnose the Veteran with lung cancer 
since he had not undergone a biopsy.

At her July 2009 hearing, the appellant claimed that the 
Veteran's VA doctors had told her that he had lung cancer 
prior to his death and that the record did not indicate 
pneumonia.  However, the appellant's statements as to what 
the Veteran's various physicians told her do not constitute 
the necessary medical evidence to support her claim.  
Robinette v. Brown, 8 Vet. App.69, 77 (1995), citing Warren 
v. Brown, 6 Vet. App. 4 (1993) (For the proposition that an 
appellant's statement as to what a physician told him as a 
lay claimant does not constitute the requisite medical 
evidence of a medical diagnosis of medical etiology).  In 
contrast, the actual medical records documenting the 
Veteran's care prior to his death indicate the Veteran was 
treated for pneumonia and that he had probable lung cancer, 
as later documented in the Veteran's death certificate, 
signed by his treating physician.  No medical evidence has 
been submitted to indicate that the Veteran's death 
certificate was not an accurate documentation of the 
Veteran's death, in that pneumonia was not involved.

There is no objective medical evidence of record, supported 
by a complete rationale and medical evidence, that would 
support the appellant's claim that the Veteran's death was 
caused by or was etiologically related to his service, 
specifically including the appellant's claim that the 
Veteran had lung or respiratory cancer caused by Agent 
Orange exposure, which caused the Veteran's death.  The 
death certificate was clear in listing lung cancer as only a 
probable diagnosis, but not an actual one, and it did not 
note any other disease or condition caused by Agent Orange 
exposure as either the immediate or underlying cause of the 
Veteran's death.  Indeed, the Veteran's death certificate 
says nothing concerning the origins of the Veteran's 
probable lung cancer; i.e, was it primary lung cancer or a 
product of metastasis from the Veteran's prior squamous cell 
carcinoma of the mouth, tongue, jaw and neck.

The Board notes that the medical record indicates, as 
reported in a June 1986 VA medical record, that the Veteran 
was treated for squamous cell carcinoma of the anterior 
floor of the mouth, with metastases to the tongue, bone of 
mandible, and salivary glands.  The record further 
indicates, as reported in a November 2001 VA medical record, 
that the Veteran continued to smoke two packs of cigarettes 
a day for years following his original treatment for 
squamous cell carcinoma of the jaw and neck.  The Board 
notes that although respiratory cancer, such as lung cancer, 
can be presumed from herbicide exposure - cancer of the 
tongue, bone of mandible, and salivary glands, such as that 
the Veteran had previously been diagnosed with - does not 
warrant such a presumption.  38 C.F.R. § 3.309(e).  
Nasopharyngeal cancer and other conditions not specifically 
determined to warrant a presumption are not diseases subject 
to presumptive service connection under provisions related 
to Agent Orange, see 68 Fed. Reg. 27630 (2003), and there is 
no competent medical evidence of record suggesting a direct 
causal link between any in-service herbicide exposure and 
the subsequent development of neck or jaw squamous cell 
cancer, or pneumonia.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A March 7, 2002 VA consult note indicated that the Veteran 
had an old jaw/tongue malignancy and later indicated that 
the Veteran had a previously smoking related malignancy, 
separate from the possible primary lung and possible 
lymphoma.  The more recent evidence indicates that the 
Veteran was found to have probable lung cancer, but was 
never diagnosed with actual lung cancer.  Additionally, more 
of the medical evidence indicated that the Veteran's 
probable lung cancer was likely metastatic, than the sole 
indication of possible primary lung cancer, including the 
March 2002 death certificate.  However, the October 2007 VA 
examination finally concluded that as the Veteran's lungs 
had not been biopsied, a definitive diagnosis of lung cancer 
was not possible.  The medical evidence of record thus does 
not indicate that the Veteran had diagnosed lung cancer that 
was not metastatic of his previous smoking induced squamous 
cell carcinoma of the mouth, tongue, jaw and neck.  The only 
competent opinion of record on this issue is that no 
diagnosis of lung cancer has been made or would have been 
possible without a biopsy of the Veteran's lung.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim that the Veteran 
had lung cancer that may be related to service.  Therefore, 
service connection for lung cancer is not warranted under 
the presumptive provisions at 38 C.F.R. §§ 3.307 and 3.309.  
As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  

As previously noted, the joint motion for remand directed 
that the issue of whether the Veteran died of a primary lung 
cancer should be adjudicated.  If the Board found that the 
Veteran died of primary lung cancer, the joint motion for 
remand directed that the Board should readjudicate the issue 
of whether the Veteran served in Vietnam.  As the Board has 
not found that the Veteran died of primary lung cancer, the 
issue of whether the Veteran served in Vietnam has not been 
reached and will not be adjudicated.  The appellant's claim 
for service connection for cause of death is denied. 

Entitlement to Chapter 35 Dependents' Education Assistance 
(DEA) Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or 
died while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

The Board has determined that the Veteran did not die of a 
service-connected disability.  The record also reflects that 
he did not have a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability at the time of his death.  Indeed, the Veteran 
was not service-connected for any disabilities at the time 
of his death.  Accordingly, the claimant cannot be 
considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 
3.807.

Because the claimant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on 
the basis of absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The appeal for DEA benefits must be 
denied as a matter of law.

DIC

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the Veteran's death is service 
connected when a veteran dies of non-willful misconduct 
origin, and was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability rated totally disabling if one of the following 
conditions is met: (1) the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or (3) the 
Veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318 (West 
2002).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the time of death, the 
Veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the Veteran; (3) The Veteran had applied for compensation 
but had not received total disability compensation due 
solely to clear and unmistakable error in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) The Veteran had not 
waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding 
payments because the Veteran's whereabouts was unknown, but 
the Veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. § 5308 but 
determines that benefits were payable under 38 U.S.C. § 
5309.

The Board notes that the "entitled to receive" language of 
38 C.F.R. § 3.22 was revised pursuant to expedited 
rulemaking directed by the United States Court of Appeals 
for the Federal Circuit.  See National Organization of 
Veterans Advocates (NOVA I) v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (2001).  This regulation has been 
reviewed by the Court of Appeals for the Federal Circuit, 
see NOVA v. Secretary of Veterans Affairs, 314 F.3d 1373 
(2003) (NOVA II), and deemed valid with the exception of 
claims involving reopening of previous final VA decisions 
which is not implicated in this case.  The Court of Appeals 
for the Federal Circuit directed VA to process all DIC 
claims, including "hypothetical entitlement" claims, except 
for claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.  
The "hypothetical" entitlement claim, identified in 
Timberlake v. Gober, 14 Vet. App. 122 (2000) due to a 
conflict of regulatory language with the former version of 
38 C.F.R. § 3.22, no longer applies.

In this case, the Veteran was not service-connected for any 
disease or disability during his lifetime.  The Board 
determined that service connection is not warranted for the 
cause of the Veteran's death.  Accordingly, the Board must 
find that the Veteran was not totally disabled by reason of 
a service connected disability at any time prior to his 
death.  The Board notes that the Veteran was not service-
connected for any disabilities at the time of his death.  
The appellant has not met the threshold requirement for 
entitlement to DIC under 38 U.S.C.A. § 1318, and the claim 
must be denied for lack of legal merit.  Sabonis.


ORDER

Service connection for cause of death is denied.

Dependents' Educational Assistance under 38 U.S.C. Chapter 
35 is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318 is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


